DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (2012/0174626—hereinafter, Larson) in view of Kessinger (2014/0343705).
Notes:  it is noted that “a metallic press-minted member, the metallic press-minted member being formed by providing a metal blank between a bottom die and a top die of a minting press, the minting press engraving a design on the metallic press-
In the case, Kessinger (2014/0343705), par [0029] stated that term “minting or minted shall include any minting, imprinting, printing, engraving, etching, marking, etc.”

Regarding claims 1, 14, Larson a neckwear (fig.1 shown the neckwear having a plurality of portions 120a, 120b, 120c and each portion have at least two fasteners 132a, 132b), comprising: a neckband (fig.5 or 7); a neckband module panel (114d, including a plurality of string holes for spacers 1146 114c, par [0081]); at least one torso segment panel (120a and/or 113a,b); and at least one fastener (132a, 132b and/or 114c), wherein said neckband is connected to said neckband module (fig.7). But does not disclose wherein said at least one fastener includes a fastener that pivotably connects said neckband module to said at least one torso segment. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified to have another portion 123a attaches to element 114d of fig.7 by using element 114c, such modification would be considered mere rearranging the known involves routine skill in art to provide more attractive of the neckwear.


Regarding claim 2, Larson further discloses discloses the neckwear according to claim 1, wherein said at least one torso segment comprises a plurality of torso segment panels, said plurality of torso segment panels including a first torso segment and a second torso segment; wherein said at least one fastener further comprises a second fastener that connects said first torso segment with said second torso segment 
(fig.3 shown each portion 113a or 113b each element having two fasteners 132a and 114c); and wherein said torso segments are capable of pivoting (fig.3 shown fasteners 114c is configured to provide pivoting between element 114d or between 113a and 113b).


Regarding claim 4, Larson further discloses fig.16A having a hook (112a-c) and a chain (112d) and pendant (111); does not discloses a torso-clip segment capable of securing said neckwear to a shirt. However, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filling date of the claimed invention to attach element 110, 120, 500 or 600 to a shirt by using the hook in order to retrain the
torso segment (110, 120 or 500) to the shirt when is worn to prevent the torso segment
swing back and forth away from the shirt, such modification would be consider a mere
of design choice involves routine skill in the art of neckwear garment article.

Allowable Subject Matter
Claims 15-17 allowed.
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) claims 1-7, 14 have been considered but are moot in view of the new ground rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732